DETAILED ACTION
This final Office action is responsive to Applicant’s reply filed June 7, 2021. No claims have been amended. Claims 1-21 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed June 7, 2021 have been fully considered but they are not persuasive.
Applicant submits that the details of the application programming interfaces (APIs) could not be performed in the human mind (pages 14-15 of Applicant’s response). The Examiner points out that the underlying analysis of the claims may be performed in the human mind and/or with the use of pen and paper. Furthermore, other claim limitations directed to gathering information and making decisions may be performed in the human mind and/or with pen and paper. The claims also incorporate details of organizing human activity, as explained in the rejection. The details of the APIs were more explicitly addressed in Step 2A – Prong 2 and Step 2B of the Subject Matter Eligibility test.
Applicant argues that the claims use a particular machine or manufacture that is integral to the claims (page 16 of Applicant’s response). Applicant has not responded to the Examiner’s particular analysis presented in Step 2A – Prong 2 and Step 2B of the rejection.
is on an improvement to computer functionality itself, not on data management or other tasks for which a computer is used in its ordinary capacity.” (Page 17 of Applicant’s response) Applicant subsequently points to paragraphs 29, 49, and 111 of the specification to support the assertion that the claims are directed to an improvement in computer functionality itself (pages 17-18 of Applicant’s response). These paragraphs refer to improvements in the underlying business process, which conveys details of the abstract ideas.  Furthermore, the use of APIs is a conventional software tool, as demonstrated by the evidence cited in the rejection.
	The rejection is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to order promising using root cause constraints and resolution options to solve order promising exceptions (Spec. ¶ 1), without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1-7), Process (claims 8-14), Article of Manufacture (claims 15-21)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite order promising using root cause constraints and resolution options to solve order promising exceptions (Spec. ¶ 1), specifically by receiving an order promise, defining constraints, creating strategy models, executing the strategy models to relax a constraint, generating reports to alert 

No – The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The apparatus claims include a database, a computer, a computer network, one or more processors, and one or more memory units.  The process claims include a computer network and a computer comprising one or more processors and one or more memory units. In the article of manufacture claims, the non-transitory computer readable medium simply stores instructions that are to be applied by a processor broadly to the abstract ideas and at a high level of generality.  All claims recite the use of application program interfaces for report generation; however, the application program interfaces are simply used to gather data needed to create a report and they are utilized in conventional manners.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s). Applicant’s Specification discloses that a general purpose processor and other generic elements are used to perform the disclosed invention (Spec: ¶¶ 17-23). The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity. For example, generating a report, in effect, outputs a report.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.


	
MPEP § 2106.05(d)(II) sets forth the following:
‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

ii. Performing repetitive calculations, Flook…; Bancorp Services v. Sun Life…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iii. Electronic recordkeeping, Alice Corp…; Ultramercial…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank…; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc… 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

…Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking)… 
	Applicant’s additional elements perform routine operations, including those identified by the courts as well-understood, routine, and conventional computer functions, such as receiving or transmitting data over a network; performing repetitive calculations; electronic recordkeeping; storing and retrieving information in memory; generally automating a function that could be done by a human analog (e.g., mentally or by hand).  All claims recite the use of application program interfaces for report generation; however, the application program interfaces are simply used to gather data needed to create a report.  Several references cited in the last art rejection (presented 
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683